Sanders, J.
(dissenting) — Our constitution’s bright line against warrantless search and seizure is considerably dimmed by the majority opinion. Washington Constitution article I, section 7, provides:
INVASION OF PRIVATE AFFAIRS OR HOME PROHIBITED. No person shall be disturbed in his private affairs, or his home invaded, without authority of law.
*401The “authority of law” referenced in the text is a warrant. State v. Ladson, 138 Wn.2d 343, 350, 979 P.2d 833 (1999); City of Seattle v. Mesiani, 110 Wn.2d 454, 457, 755 P.2d 775 (1988). Although nowhere to be found in the text, this court has previously engrafted several exceptions to the warrant requirement: consent, exigent circumstances, searches incident to a valid arrest, inventory searches, plain view, and Terry6 investigative stops. Ladson, 138 Wn.2d at 349; State v. Hendrickson, 129 Wn.2d 61, 71, 917 P.2d 563 (1996).
Since the search of passenger Ronald Horrace was accomplished without benefit of warrant, we begin our analysis with the proposition that it was unreasonable per se. State v. Parker, 139 Wn.2d 486, 496, 987 P.2d 73 (1999) (citing authorities). As held in Parker:
This is a strict rule. [State v.] White, 135 Wn.2d [761,] 769[, 958 P.2d 982 (1998)]. Exceptions to the warrant requirement are limited and narrowly drawn. White, 135 Wn.2d at 769; Hendrickson, 129 Wn.2d at 70-71. The State, therefore, bears a heavy burden to prove the warrantless searches at issue fall within the exception it argues for.
Parker, 139 Wn.2d at 496.
Here the State, and the majority, argue the warrantless search of passenger Horrace falls within the narrow confines of Terry. Under Terry an individual may be frisked for weapons where the investigating officer “has reasonable grounds to believe the person to be armed and presently dangerous.” State v. Broadnax, 98 Wn.2d 289, 294, 654 P.2d 96 (1982). The narrow scope of this “stop-and-frisk” exception was emphasized in Terry’s companion case, Sibron v. New York, 392 U.S. 40, 88 S. Ct. 1889, 20 L. Ed. 2d 917 (1968). Suppressing evidence obtained in the course of a stop-and-frisk, the Court stated that before an officer places a hand on the person of a citizen to search for anything,
he must have constitutionally adequate, reasonable grounds for doing so. In the case of the self-protective search for weapons, he must be able to point to particular facts from which *402he reasonably inferred that the individual was armed and dangerous.
Sibron, 392 U.S. at 64, quoted in Broadnax, 98 Wn.2d at 294.
The majority opinion appears to recognize and articulate the rule as expressed in Terry, Sibron, Parker, and Broadnax, but defeats it through improper application to these circumstances. To test the majority’s result we must ask: To what particular facts can the officer point to justify a reasonable inference that passenger Horrace was “armed and dangerous”?
The majority identifies two:
(1) “[t]he driver’s ‘movements toward the center console of the vehicle and in [Horrace’s] direction’ ” (majority at 389 (quoting Clerk’s Papers (CP) at 29)); and
(2) “[t]he trooper observed that it would have been ‘easy to conceal something behind or inside’ Horrace’s heavy leather jacket with its numerous pockets” (majority at 389 (quoting CP at 14)).
But do either of these factors singularly, or even in combination, justify a reasonable inference that Horrace was armed and dangerous?
First, the trooper’s observation did not support a reasonable inference that the driver had transferred anything to the passenger, much less a weapon. Second, there was nothing about the passenger, bulky coat and all, which justified a reasonable inference that the passenger was armed and dangerous.
The trooper’s testimony that he was concerned that the driver had concealed a weapon in Horrace’s jacket (majority at 398), however sincere, neither substitutes for nor satisfies the constitutional predicate that particular facts be objectively demonstrated that reasonably justify the concern. One can well understand an officer’s reasonable concern for his safety in the context of almost any traffic stop, arrest, or investigation. However, were we to hold that such concern, in the exercise of normal caution, justified frisking all citizens in proximity for weapons (and seizure of *403any contraband found in the process), we would expand the limited and carefully defined nature of the exception so broadly as to virtually consume the rights of all citizens. Warrantless search and seizure would then be justified as to any person who might be within shooting range of the officer. Undoubtedly this would promote the interests of officer safety; however many of the provisions of the Bill of Rights as well as our state’s Declaration of Rights are designed precisely to protect the citizen at the expense of defeating otherwise legitimate government objectives.
Simply articulating the correct rule of law in theory without applying it in practice vitiates our constitutional protections as surely as never articulating the correct rule of law in the first instance. That, I fear, is precisely what the majority has done — and is reason for dissent.
Alexander, C.J., and Johnson, J., concur with Sanders, J.

 Terry v. Ohio, 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).